Situation of Christians in the context of freedom of religion (debate)
The next item is the debate on the Statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the Situation of Christians in the context of freedom of religion.
I would like to ask Vice-President/High Representative Catherine Ashton to take the floor.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I shall begin by expressing how fully I share the concerns of this House about the recent violence against people belonging to religious minorities, as well as those who stand up for religious freedom.
I expressed my views on this issue most recently on 6 January when I visited Bethlehem and the Church of the Nativity on the eve of the Orthodox Christmas. I went there to underline the need for all religious groups around the world to be able to gather and to worship freely. I also stressed that the European Union condemns all forms of intolerance and violence against people because of their religion, wherever it takes place. I have also strongly condemned the recent terrorist attacks in Iraq and Egypt targeting places of worship, as well as the assassination of Salmaan Taseer, the Governor of the Punjab in Pakistan.
These attacks are unacceptable: they are perpetrated by extremists with an agenda of intolerance which must be condemned and must be resisted. Honourable Members, all too often in today's world, people's human rights are violated because of their religion or belief. The victims do not belong to a single faith or to one region. Regrettably, no part of the world is spared from the scourge of religious intolerance.
Any discrimination or violence against individuals because of their religious beliefs runs counter to the values that we in the European Union uphold. Each violation must be taken seriously and each must be condemned with equal force wherever it takes place and whoever the victim may be, because, as we know and accept, human rights are universal.
Long-established Christian communities in the Middle East face difficulties which have led to significant displacement in some countries and to a dwindling of numbers in the region as a whole. The European Union will not turn a blind eye to their plight. We consider their demand to have their rights respected as citizens of their own country to be entirely legitimate. Freedom of conscience and of belief belongs to everyone and every state has the duty to ensure it is respected.
The EU stands ready to enhance its cooperation with governments in order to combat intolerance and protect human rights. We must not fall into the trap that extremists and terrorists are laying for us: we must resist the manipulation of religion into a source of division. The best response to extremism is a united international front based on the universal standards of freedom of religion and freedom of belief.
The European Union was a driving force in the UN General Assembly behind the resolution on the elimination of all forms of intolerance and of discrimination based on religion or belief - which was adopted by consensus in December 2010. We make a concerted effort every year to build on that consensus, so that the international community can send a firm and united message. We are considering another initiative to rally strong cross-regional support on this theme at the forthcoming session of the UN Human Rights Council in March. We also raise the issue of freedom of religion or belief during our human rights dialogues and urge countries to eradicate discrimination and intolerance.
Our delegations closely monitor these issues around the world, and the European Union's next annual human rights report this spring will address the situation of religious minorities around the world.
Honourable Members, I am fully committed to keeping freedom of religion or belief at the top of our agenda. The next Foreign Affairs Council on 31 January will again address this issue so that the European Union can step up its efforts to promote religious freedom.
Baroness Ashton, I am very pleased to welcome you to the European Parliament in the New Year. It is not very often that we can discuss with you personally such important issues of the foreign policy of the European Union, so thank you very much for coming here.
Mr President, Baroness Ashton, you have promised us that you will appear more often in front of the European Parliament, so that this will be settled. I believe that it is important for you, Baroness Ashton, and for everyone else to note that a broad majority of the European Parliament is in support of this issue and that this is an indication that it is part of a sequence of measures and not just a normal resolution.
You are right when you say that we must ensure that intolerance and violence against people because of their religion, regardless of the religion in question, is regarded as unacceptable. However, it is clear that 75% of the attacks made for this reason in recent years have been directed against Christians. Christian Europe must take a self-confident approach and defend itself. It must not remain silent on this issue. The attacks are taking place to a large extent in Muslim states, but not only there. Christians are being persecuted in China, for example, and in other countries. We must not accept violent discrimination or acts of terrorism. Imposing the death penalty on someone because they have converted to Christianity is not acceptable and neither are the acts of terrorism and terrorist organisations or the fact that public bodies, which are not themselves responsible, turn a blind eye to these actions. The result of this is that the tradition, which dates back millennia, of Christian groups and communities being present in many countries, including Syria, Turkey, Iraq and Iran, is coming to an end. If the pressure continues on Christians in Bethlehem, the birthplace of Jesus, there will soon be no Christians living there. The 20 million Coptic Christians living in Egypt represent a specific problem which we take very seriously. We cannot talk about minorities in this case.
For this reason, I would like to highlight two demands made in the resolution. There must be clear references to the persecution of Christians in the human rights reports produced by the institutions of the European Union, including your organisation and the European Parliament. Resources must be made available within the External Action Service to handle the subject of Christianity and the issues of human rights and freedom of religion must play a major role in the treaties which we sign with other countries.
Mr President, Baroness Ashton, thank you for your clear statement.
The increasing number of attacks on Christians and the growing levels of religious intolerance are highly alarming. We must make clear our condemnation of these acts, because we are supporters of religious tolerance, freedom and diversity. I would like once again to express our deepest sympathy and regret concerning the attacks on Coptic Christians in Egypt. This was a heavy blow not only against the Coptic Christians themselves, but also against the tolerance which is still widespread in Egypt. I say 'still' advisedly, because unfortunately, it has now been put at risk.
On behalf of my group, I would like to express my very deep regret about the way in which Christians are being treated in Iraq. The aim of overthrowing Saddam Hussein was not to bring about the lack of tolerance of Christians that we are seeing now. However, there is also intolerance between different Muslim groups. Therefore, our group believes that it is particularly important to take decisive action against intolerance of other religious views and especially of religious minorities.
I hardly ever make written statements, but I was happy to become involved in this case at the invitation of Mr Maurer, because it is so important for us to combat growing intolerance and to work together to overcome it. I am pleased that we have a joint resolution and a joint basis for action.
However, in just the same way that I clearly condemn these attacks against Christians on behalf of my group, and not just the recent violent attacks, but also other discrimination, I would like to state specifically that I very much regret the growing Islamophobia in certain circles in Europe. This is simply an argument, which is admittedly wrong and invalid, but still another argument that allows certain radical Muslim forces to find a cause, a reason and a justification for discriminating against or even attacking Christians.
All of us, whatever our views of individual religions, must admit that people have the right to practise their religion in peace. The existence of an aggressive, violent minority, whether it consists of Muslims, Christians, Jews or members of other faith communities, can never provide a justification for attacking other religions.
on behalf of the ALDE Group. - Mr President, religious conviction is an individual matter with a different meaning to different people. The role of the state is to protect all citizens, regardless of their conviction, and to allow them to freely associate and express themselves across the world. A glance at our world today shows a very bleak picture: from the Bahá'i in Iran to Copts in Egypt, from the use of blasphemy laws in Pakistan to the attacks on Christians or places of worship in Iraq and Nigeria. Today, we highlight the increased violence against Christians specifically, which provides a reason for great concern. It is incredibly painful that people attack and get attacked, both in the name of religion, and people of all faiths are victims.
It is unacceptable to see that some individuals, extremists, choose to use violence and even terrorism and do so in the name of god or in the name of a religion, claiming thereby to speak on behalf of others or even seeking to be above the law and thus associating countless innocent people with this violence.
But let us not be mistaken. By giving the extremists more credit than they deserve, by accepting the link between religion and terrorism, we disqualify the majority of believers who, in the diverse ways in which they do, practice their faith peacefully. Terrorism is political and terrorism is a crime. Religion can never be a credible or acceptable reason to use violence or to breach human rights. Too often this does happen, not only through violence, but also in limiting freedom of expression such as through the abuse of blasphemy laws.
Religion or conviction should never be a reason for people to live in fear and the European Parliament rightly speaks out against the extremist acts against Christians and supports those who condemn this extremism.
Mr President, Baroness Ashton, ladies and gentlemen, the massacres inflicted on the Coptic Christians in Alexandria provoked international outrage. The Eastern Christians' situation as a whole is worrying: in Iraq, in Lebanon and even in Palestine, where Christians are leaving what they see as their Holy Land, worn down by the humiliation they have suffered under Israeli occupation.
I am glad that our resolution on freedom of religion gives the subject a broad interpretation and recalls the fundamental rights: the right to believe and not to believe; the right to choose a religion without being discriminated against. Whilst our text quite rightly mentions the recent attacks and killings that have gone on in the world, we must also admit that in some European countries, respect for this freedom of religion is under threat.
We often witness acts of intolerance: the profaning of Jewish and Muslim cemeteries, anti-Islamic and anti-Semitic talk. Actions such as Switzerland's vote to ban the construction of minarets and the rise of extremist parties who express intolerant views against certain communities are all signs that we must make the fight to uphold secular principles a priority in Europe. Refugees, asylum seekers, migrants and ethnic and religious minorities are all facing a worrying increase in violations of their universal fundamental rights.
Europe ought to set an example on tolerance and intercommunity dialogue. Eastern Christians are increasingly suspected of representing the interests and causes of the West, while Muslims in Europe are associated with radical Islam and terrorism.
Let me read you if I may two lines of a poem by Louis Aragon: 'Celui qui croyait au ciel, celui qui n'y croyait pas, et leur sang rouge ruisselle, même couleur, même éclat' ('The one who believed in God and the one who did not, their blood runs equally red and equally bright').
Mr President, Mrs Ashton, I should like to start by thanking Mrs Ashton for responding so rapidly to events in Alexandria. It is vital for us to respond rapidly and predictably, since that means that the world listens to us more attentively.
Christians are, without a doubt, the most neglected minority in the world today. Every year, 170 000 Christians throughout the world suffer legal discrimination, assault and even murder. All those who claim to uphold human rights must take active measures to defend religious freedom. The matter of religious freedom must be raised in talks with countries such as Afghanistan, Iraq and Sudan within the framework of development aid. China, India and Vietnam must hear our views on religious freedom in the framework of trade negotiations with the European Union. We must reinvigorate our neighbourhood policy when it comes to countries such as Egypt. Ultimately, our diplomacy must respond to each violation of the right to religious freedom. We therefore have the instruments at our disposal, we need only use them, and we must also convince the world that, after years of silence on the matter, the freedom of Christians really is important to us. The world will only listen to us if it is led to believe that this issue really is important to us. Otherwise, we cannot expect our policy in this area to succeed.
Mr President, according to the UN Founding Charter, everyone has the right to freedom of thought, conscience and religion. The right of every person to follow a religious conviction, or even none at all, must be safeguarded and respected by everyone. For us, religion cannot be used as a means of exploitation in political conflict. Within this framework, we condemn all the recent attacks in both Alexandria and elsewhere and express our condolences for the victims' families.
In an unprecedented move by the Turkish occupying regime in Cyprus, the Christian religious service in the Church of St. Synesios in occupied Rizokarpaso was violently interrupted and ultimately cancelled. This act was in breach of fundamental human rights of the trapped Greek Cypriots, such as religious freedom. Similarly, on Epiphany in Yialousa, the religious service was cancelled on the unfounded allegation that permission had not been obtained by the required deadline.
The above acts are in clear breach of the Third Vienna Agreement of 2 August 1975, Articles 3 and 9 of the European Convention on Human Rights, Article 10 of the EU Charter of Fundamental Rights and Article 18 of the Universal Declaration of Human Rights. We roundly condemn the actions by the occupying regime, which are blatant infringements of a basic human right.
Urgent reaction is needed. Respect for convictions and rights must be of fundamental importance to the European Union.
Mr President, ladies and gentlemen, the recent terrorist attacks in Egypt and Iraq are criminal acts that represent just one aspect, albeit a tragic one, of the persecutions of Christian communities around the world and particularly in the Middle East.
The most worrying part of this in institutional terms is the systematic curtailment of Christians' rights as citizens, in that they are not allowed, for instance, to build churches, take public, civil or military office or freely practise their religion, amongst other things. The two things together - terrorism and discrimination - force hundreds of thousands of people to leave these countries. In Iraq, for example, over 60% of Christians have been forced into exile, and we are talking about some 600 000 people.
This House fights for the right of people to emigrate. In this case, however, entire communities are being denied the right to live in their own country. The aim of terrorism is to expel Christianity from Arab countries through mass murder. Action, including military action, is needed to fight and prevent it.
Europe, which is historically Christian and a great defender of human rights, must put pressure on the governments in the area, calling on them to respect the rights of their own citizens.
(FR) Mr President, freedom of conscience is most certainly a vital freedom. God cannot want forced observance.
This freedom was persecuted in atrocious ways by the communist regimes. We should have the courage to stand up today and say that these abuses are primarily committed against Christians in Islamic countries. It is right that we should condemn atrocious killings perpetrated by fanatics.
It is not only a matter of extremism, however. In several countries where the majority of the population are Muslim, even some that are seen as being moderate, Christians are treated as second-class citizens. Conversion to Christianity is forbidden or even punishable by death. In the West however, whatever Mrs Kiil-Nielsen may say, people are not prevented from converting to Islam if they so wish.
In those same Muslim countries, anyone who actually or reportedly criticises Islam can face the same fate. In particular, legislation supposedly aimed at repressing blasphemy must be repealed. We specifically call on Pakistan to quash the conviction of the poor woman who was accused by her neighbours.
We can talk as much as we want, but fine words are not enough. We must act and make it clear to these States that our relationships with them are dependent upon whether they are willing to respect freedom of conscience.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to offer the Commissioner my heartfelt thanks for the content of her speech, because the purpose of our resolution here is to ensure greater protection for religious minorities in everyone's interest.
However, Baroness Ashton, speaking with the greatest sincerity, cordiality and friendship, I would like to bring something to your attention: if you have the patience to re-read the text that you have just read out, you will notice that you managed to give your whole speech without once using the adjective 'Christian'. That is something that struck me, because there is actually a feeling of embarrassment in our institutions, and in that sense we are playing the game of the fundamentalists, who tend to identify the presence of Christians in the Middle East and other parts of the world precisely with the West and Europe.
My Iraqi Christian friends and our Palestinian Christian friends are Arabs, think in Arabic, love their country, love that mentality and love their history and culture. I would like to ask you, therefore, Baroness Ashton, whether we should not perhaps take a very thorough, careful look at ourselves and how we have approached this subject up to now, because it is a strong point of ours to call a spade a spade.
That is what we must do: we must call hatred for Jews anti-Semitism, hatred for Muslims Islamophobia, and hatred for Christians by the name it deserves, because that is the only way we will succeed in involving everyone in those countries who loves justice and freedom.
That is my question to you, and I would ask you to be specific in your answer. We are now about to adopt the agreement on Iraq. Let us include proper rules alongside the principles of a trade agreement, so that there can be economic advantages in exchange for rights. Let us do something tangible and in everyone's interests, but let us do it quickly and well, because the world is waiting for a signal from Europe.
Mr President, I want to begin by reminding us of the words of the Universal Declaration. I quote, 'Freedom, either alone or in community with others and in public or private, to manifest religion or belief in teaching, practice, worship and observance'. It makes the point that protection of these freedoms is integral to, and inseparable from, the protection of all human rights. Our determination to defend them should be no less.
It also makes clear that we should act against all religious persecution, which is a problem for all religions and in many countries including - let us be honest - some of the countries of our own European Union. The Pew Centre says that 70% of the world's six billion people live in countries with strong restrictions on religious belief or practice.
I personally have a strong conviction that religion can be a force for good, upheld by the work of the Faith Council in my own east-of-England constituency which promotes mutual understanding, a role mirrored in the European Union's own obligations for dialogue, as outlined in our resolution. But I know that when preacher of hate Terry Jones, who threatened to burn the Koran, said he would come to Luton - also in my constituency - to stir up religious hatred, he was told he would not be welcome.
Tolerance, dialogue, mutual respect and understanding are, for some, parts of their faith. For others they are values in their own right. Either way, they are values that we should promote and respect.
(FR) Mr President, fanaticism that targets other peoples' religions is barbaric and must be condemned and fought by all those who uphold democracy. That is why it is so important that we express our solidarity today with all those who are persecuted for their faith in the world.
The terrible killings carried out by al-Qaeda in Iraq and Egypt and the threats that Eastern Christians face from Islamic fundamentalists are, in reality, aimed at only one thing: creating tension between religions, fuelling hatred, setting communities against each other and provoking a clash of civilisations. This attempt at destabilisation will fail in Europe, as it is failing in France, where the whole Muslim community naturally condemned these barbaric acts immediately.
We must solemnly reaffirm today the right of all minorities to practise their religion freely and safely everywhere in the world, including here at home in Europe. We must defend religious pluralism, tolerance and mutual understanding both here in Europe and everywhere in the world. This is why I hold the hope that the democratic revolution that Tunisia is experiencing will soon reach other countries, so that the values of respect, tolerance and secularism will spread.
(NL) Mr President, thank you very much for being here with us today, Baroness Ashton. Have we not already discussed the situation of the Christians in Somalia, Sudan, Egypt, Syria, Turkey, Iraq, Iran, Afghanistan, Pakistan and Malaysia many times before here in this Parliament? Have this House, my group and I, myself, not already asked many questions about the systematic suppression of Christians in these Islamic countries? With that in mind, I believe that the time for talking and fine pronouncements is over. It is time for action.
I have two specific questions for Mrs Ashton. First of all, although the remit of the European External Action Service should be limited, the Service must take one task very seriously: it has to stand up for Christians who are being persecuted. Therefore, establish a separate unit within the Service that will be responsible for this.
Secondly, the European Union has signed bilateral agreements with all those countries. Freeze those agreements, put them on ice this very day! Squeeze those governments' wallets until they demonstrate that they have made conditions safer for Christians.
I would like to hear your reply to these two specific questions of mine.
(FR) Mr President, the Confederal Group of the European Unified Left - Nordic Green Left did not participate in the resolution put before us today.
We, of course, condemn all acts of terrorism, irrespective of who the perpetrators or victims are and of where they are carried out. However, our group's members firmly believe in secular principles and a secular society. We therefore naturally condemn blasphemy. This means that we believe strongly in freedom of thought, freedom of conscience and freedom of religion, which includes the freedom to believe or not to believe, to choose one's religion, change religion and to freely practise the religion of one's choosing regardless of which religion that is.
It also means that we are firmly committed to the separation between religion and politics and we condemn the rise of fundamentalism in Europe and elsewhere, which is often a response to social unrest and the inability of public policy to address it.
We believe that this resolution is a step in the wrong direction. To put it briefly, I would say that it lacks balance, especially in comparison with the motion tabled by my group. We feel this resolution gives the impression that Christian Europe, or the Christian community in Europe, is running to the aid of Christians throughout the world. We do not think this is the best way to combat the rise of these sectarian attitudes.
(NL) Mr President, the joint resolution has rightly broached the issue of aggression against religious minorities in Europe itself. Exactly one month ago, a Jewish student in my country, the Netherlands, wrote the following: 'I feel anxious, anxious about the paradox inherent in the protection of freedom of religion. If I have to leave tomorrow because there is no security here, where can I then live? The UK or France? No, the same problem exists there, as well'. My question is: is Europe heading towards a future with no Jewish communities in any of its Member States? This is an acid test of our European spiritual values.
That applies equally to the European attitude towards a well-nigh forgotten group of Christians in the Middle East, the Palestinian Christian minority in Gaza and the West Bank. They are entitled to expect concrete backing from the European Union, especially when Christian organisations take pains to provide a real home for disabled Palestinian children, regardless of their faith. Palestinian Christians face exceptional difficulties in the labour market, especially as self-employed entrepreneurs. They usually remain silent about their daily problems in order to avoid difficulties. Madam High Representative, let the Council and the Commission, as important donors to the Palestinian community, look after their interests and listen to their voices, as well.
Mr President, I welcome the opportunity to speak on a subject that is close to my heart. As an evangelical Christian, it has become apparent to me, particularly over recent years, that the expression of Christian beliefs is largely deemed unacceptable in a society that wants us sanitised of any strongly held belief and where we must all believe the same or believe nothing.
This attack on conviction is more aggressive towards Christianity in certain quarters. This year, we celebrate the 400th anniversary of the King James Bible, yet today, to express beliefs founded upon the contents of the Bible is often deemed unlawful. We face a situation where Christians are being excluded from certain professions because of their faith and hauled before courts because of their faith. In the United Kingdom, equality laws are being used more as a sword than a shield, to punish expression of Christian faith.
This marginalisation of Christianity was exemplified recently by the Commission in the publication of their diary: Muslim, Hindu, Sikh, Jewish and Chinese festivals were marked - yet there was nothing about Christian celebrations. I have no doubt that this was no accident, no oversight and I find it deeply regrettable. I would call upon the Vice-President/High Representative to address this in particular in her remarks.
Freedom of religious expression is a fundamental right in society that should be protected and this debate is but a small recognition of the problem. We should not shy away from it just because it is Christians who are persecuted ...
(The President cut off the speaker)
(DE) Mr President, Baroness Ashton, I would like to thank you very much for your statement. It is correct, it has been made at the right time and it is also encouraging with regard to the basic approach taken by you and your organisation to the problem as a whole, with regard to cooperation with other countries and with regard to the measures that are needed. This debate today is also necessary, not only as a result of recent events, but also because freedom of religion is one of our fundamental values and part of our European identity.
This debate is important because discrimination, violence and persecution are taking place in many countries in the world and it is particularly worrying that a high proportion of all of those who die as a result of religiously motivated violence throughout the world are Christians. Our sympathy goes to all of those who have been killed, injured or tortured in attacks of this kind. Our sympathy also goes to their friends and families. We must do everything we can to reduce and even abolish this type of intolerance.
Unfortunately, we are also seeing discrimination against Christians by official bodies and we must make every effort to combat and overcome it. We must make a commitment to ensuring the right to freedom of religion. This must lie at the heart of our bilateral relationships. We need effective instruments which will allow us to protect Christians and to protect freedom of religion. Therefore, I welcome the fact that ensuring the human right to freedom of religion will be one of the items on the agenda in every bilateral form of contact.
We must also include provisions that guarantee freedom of religion in our agreements with third countries and I very much welcome your intention to devote a chapter of the European Union's annual human rights report to the situation concerning freedom of religion.
(IT) Mr President, Baroness Ashton, ladies and gentlemen, it is important to link the condemnation of these attacks and the call for urgent, concrete measures to protect Christians around the world with the more general demand for respect for the freedom of religion and freedom of conscience and thought.
There is no difference between someone who is murdered while attending mass and someone who is sentenced to death for adultery or for belonging to a Muslim, Christian or Jewish minority, or for having been born in a particular place rather than for practising a religion. The right to freedom and coexistence is universally recognised by humanist culture and international conventions. In contrast, we are seeing the world divided between those who uphold human rights and those who want to brutally extinguish them.
Only an attitude open to dialogue and against any form of intolerance can provide a basis for protecting identities and values. A lack of respect for these can even lead to the expulsion of entire communities from their historical homelands. There is a great deal of work for Europe to do in this respect at a political and diplomatic level as well as in the cultural and social spheres. Today, we urge the Council and the Commission, and especially the High Representative for Foreign Affairs, to adopt clear guidelines for our relations with third countries in the context of the new European External Action Service.
Bilateral agreements, too, must attach greater importance to the subjects of religious freedom and human rights more generally, violations of which should lead to the suspension of these agreements. I am also thinking that Europe should take a leading role in promoting dialogue between religions. A lack of such dialogue often goes beyond individual incidents and leads to real wars, in which religion conceals other, more complex reasons for conflict.
Lastly, we must also look closer to home: there is no lack of cases of intolerance in Europe. Our cities are, in practice, multicultural, and that fact brings with it religious traditions and values that must be respected and afforded freedom of expression.
There is, therefore, no alternative to dialogue and mutual respect. It is important to repeat the appeal made by religious communities.
(The President cut off the speaker)
(IT) Mr President, High Representative, ladies and gentlemen, the fate of Eastern Christians is changing the map of cultures, with communities thousands of years old - 'Copt' means 'Egyptian' in Greek - now looking to emigrate overseas to escape from the violence they have been suffering. However, the media or xenophobic parties should not make the mistake of calling this a clash of religions or a clash of civilisations.
I would like to recount a short incident that I find significant. Years ago in Cairo, an old man from the countryside who delivered milk to our house three times a week stood at our door crying. We could not understand what he wanted, as all he could say through his tears was 'Said Akbar, Said Akbar,' the great old man, the great old man. We eventually realised that he was showing his Christian customers his grief at the death of Karol Wojtyła, who had just passed away. This was a simple, sincere man, a Muslim who acted with all the ancient mutual respect of the Mediterranean peoples. This short but significant incident, reflecting widespread values in Egyptian society, happened in the same country in which the Copts were massacred at Christmas.
Today, however, Eastern Christian communities need protection. They are sometimes trapped in the settling of scores between terrorists and fundamentalists and authoritarian powers. European foreign policy should not remain powerless while the world changes. It should not be afraid to say the word ...
(The President cut off the speaker)
Mr President, tolerance of another's belief is a trait of a civilised society. The horrific events in Egypt and Iraq go against human rights and basic principles of freedom of thought and expression. No one should be persecuted because of their religious beliefs. The action of curtailing Christians, or any other faith, in the practice of their religion is totally unacceptable in our society.
But, before we criticise, we should put our own house in order. Last month, the Christmas religious services were prohibited in the occupied village of Rizokarpaso in Cyprus. As we all know, the EU Member State of the Republic of Cyprus is, at present, and has been for 36 years, under part-occupation by Turkey. The action by the occupying Turkish army of entering a church, forcing the priest to terminate the service and forcing the people attending it to leave, is unacceptable. This incident is now being considered by the UN.
So, as we talk about the situation in countries outside the EU, and about the freedom of Christians, I would like to remind this Chamber that we need to sort out our own house first. We cannot accept any forms of discrimination in this Chamber if we are to be credible in the wider context.
(NL) Mr President, Baroness Ashton, the freedom of religion or belief protects both religious and non-theist beliefs, and even atheist beliefs. These views can be incompatible with each other, however, and then governments have a duty to promote tolerance and stand up for those who face discrimination and violence because of their beliefs.
I wholeheartedly support the joint resolution, in the form which we now see it before us, not because I think that we should solely concern ourselves with Christians, but because Christians are currently having to deal with intolerance in an increasing number of countries. I would, in any case, have acted the same if this concerned any other religion.
The IIES requires significant capacity in this area. I have previously held a similar position myself at the Dutch Ministry of Foreign Affairs. Finding your way around human rights violations, tensions and conflicts based on religion or belief requires a lot of manpower and effort, as do sincere attempts at dialogue and tolerance.
I therefore hope, Madam High Representative, that you will heed the recommendation that manpower be freed up for this purpose.
(IT) Mr President, Baroness Ashton, ladies and gentlemen, in the prevailing relativism of European politics, there is one word that is taboo: Christianophobia. For many years, however, serious and often tragic reports have been coming in from reliable and indisputable sources about the persecution of Christians on several continents.
Europe needs to wake up, open its eyes and take concrete action. It needs to send out clear messages, such as the one we were expecting from Baroness Ashton. She could, for example, have quoted Pope Benedict's inspired words for the World Day of Peace a few days ago, when he pointed out that to deny religious freedom is an insult to God and to human dignity, as well as a threat to security and peace.
Concrete action is needed. What are we waiting for - as I asked straight away - to send a commission to check the situation of our Coptic Christian brethren in Egypt, an officially moderate country where they have practically no fundamental human rights at all, not even in public office, in the civil service?
Wake up, wretched Europe, and remember your Christian roots!
(ES) Mr President, the attacks that have recently taken place in Iraq and Egypt are evidence of two tragedies for Europe, albeit of a different nature. Firstly, it is a tragedy that the events themselves have taken place, due to their cruelty and the loss of human life.
Secondly, however, it is also a tragedy to see how too often they go unnoticed in our society. In many cases, the way in which we act means that these events are confined to the accident and crime reports in the media, as if they were something external rather than an attack against us. It is as if they were happening somewhere else when, in fact, these attacks are taking place at the heart of and against the core of our civilisation, our Europe.
The role of the European institutions is, fundamentally, to raise awareness regarding the seriousness, the significance and the scope of the attacks against Christians in these places. The European institutions should not only issue generic statements condemning these attacks, but should also promote action along two lines: firstly, ensuring that this tragedy is more present in our societies and our media, and secondly, ensuring that the European institutions are more present where the tragedy is taking place.
With this objective and with these two lines of action, allow me to say, Baroness Ashton, that the European institutions and you yourself must promote the important role of the victims of these events. The victims need to be given faces. The victims need to be present in our European institutions. We need to prepare a programme of visits, meetings and even material support for the victims, but it is the victims of this terrible persecution themselves who will do much better than we can to defend their cause.
(EL) Mr President, as socialists, we believe in human rights and we certainly believe in religious rights. As Mr Swoboda quite rightly said earlier, we are interested not only in the Christian religion; we are interested in the rights of all religions, in people's right to worship in accordance with their faith and, more importantly, in understanding between all religions, and understanding of the faith which someone holds as a citizen.
However, I should like, due to my origins, to comment on a specific incident which happened in Cyprus and which is referred to in the report. The Turkish occupying forces intervened in a church at which Christian services have been held for decades, in order to stop the service and, more importantly, to expel the congregation and force the priest to remove his vestments. The difference with this specific episode was that it occurred unfortunately - or fortunately, because it gives us an opportunity to pull together and resolve this problem - on European territory.
(FR) Mr President, Baroness Ashton, the barbaric massacre in Alexandria on 31 December comes on top of a long series of murderous attacks against Christians in many parts of the world: in Iran, Iraq, Pakistan, Nigeria, and most recently Egypt. The main victims of the persecution - we should dare to say the word even though it does not appear in our resolution - have been Eastern Christians. This is a deep-seated problem and Christophobic acts are a reality.
The remedy that the European Union must provide - that we must provide - must do justice to these Christian minorities. These are 12 million people who are in need of protection and who must be given a choice other than to flee or to face death. As has already been reiterated several times, it is not a matter of stigmatising one religion more than another, but simply of pointing out how absolutely vital it is to combat these Islamic extremists who are destroying freedom just as they are killing people.
We hope, Baroness Ashton, that during the foreign ministers' meeting at the end of this month, you will come up with a coordinated response and strategy to combat this violence against Eastern Christians. I think it is important to bring pressure to bear via the association agreements we have with some of these countries, for example, and to call on their respective governments to pursue the perpetrators and bring them to justice. This is paragraph 2 of our resolution.
Freedom of worship must be put into practice everywhere in the world, just as each individual is free to believe or not believe, because if this freedom which allows religions to be separate from the State is undermined, then all our other freedoms are also in jeopardy.
(PL) Mr President, the victims of at least 75% of all cases of religious persecution throughout the world are Christians. The European Union cannot be a passive bystander, and it cannot sit back and do nothing on this issue. Today's debate serves not only to remind Europe that it must be involved in the global fight to ensure respect for the right to religious freedom, but also that we should all give joint consideration to what instruments the European Union can use to prevent the persecution of Christians in the future.
What can we do? As I see it, the first thing we should do is to ensure that respect for religious freedom is one of the priorities of the European Union's external policy. When signing agreements with other countries, it is important for us to ensure that they include provisions which prevent persecution on the grounds of religion in the country in question.
Secondly, we should consider setting up a European centre for monitoring religious persecution throughout the world, which would provide relevant information without delay and enable the European Union to respond quickly.
Thirdly and finally, we should put an end to our policy of double standards. The European Union and Europe as a whole is opening itself up to immigrants from various countries around the world. We are allowing places of worship to be built for them, and allowing them to practise their own religions. At the same time, however, we seldom stand up for the rights of Christians in those very same countries, in the countries where possessing a Bible is often punished by many years in prison, and on many occasions even death, in countries where it would not just be hard to build a Christian place of worship, it would be simply impossible.
Today, the time has come for us to take a tough, resolute and firm stand for the rights of Christians around the world. Today, the time has come for us to be vocal in our demands for Christians and followers of other religions to be free to practise their religion.
(ES) Mr President, this debate is very necessary given the recent serious events that are affecting the religious freedom and even the lives of Christians. I am particularly referring to what has happened mainly in Pakistan, Iraq, Nigeria and Egypt.
Article 18 of the Universal Declaration of Human Rights sets out in great detail what it calls freedom of religion or religious freedom. Despite this, it is, unfortunately, a right that is little respected in some countries. We are now even seeing that those who profess the Christian faith can pay for it with their lives.
Baroness Ashton, the European Union must robustly defend the right to religious freedom in general, clearly incorporating it into its external action and demanding respect, freedom and security for what is now the most persecuted religious group in the world, the Christian community. We must demand that all the governments concerned do what is necessary to prevent these attacks, and when that is not possible, to arrest and punish those responsible.
Ladies and gentlemen, Baroness Ashton, freedom is a symbol of European identity, and that includes religious freedom, which is part of the basic core of human rights. That freedom is also a path to peace, as Pope Benedict XVI said in his message on 1 January. I would also like to highlight the essential role of Christianity in shaping the European identity. It would therefore be a sad paradox if the European Union did not demand as firmly as possible that the world protect the most basic rights of Christians and did not help them where it could.
The European Parliament resolution sets out methods for better defending religious freedom in general and the freedom of Christians in particular. I welcome the fact that the forthcoming Foreign Affairs Council is to give them close consideration, and - I am finishing now, Mr President - that the forthcoming European Council on 14 February is to give its opinion on these serious events, just as, for example, President Sarkozy very courageously did.
(FI) Mr President, Baroness Ashton, the European Union's credibility as regards its foreign policy is measured in terms of how well it keeps to its fundamental values, which are human rights, democracy, the principle of legality, and freedom of religion.
Egypt's legal system is in danger of remaining in the shadow of Sharia law, whose very victims are the Coptic Christians. The Conference of European Churches is calling for dialogue in Europe between Christians and Muslims. European religious dialogue, the cultural tradition of religion and the tradition of religious instruction are also a resource that can be used in European policy.
Christianity and other religions are peace movements like the European Union. When it is at its most successful, religion unites people; it does not divide them. We cannot let terrorists use religion as a tool of barbarity.
(PL) Mr President, according to organisations monitoring religious persecution, every day, over 200 million Christians are under threat of persecution. Over the past two years, over 170 000 individuals have died simply because they were Christians, hard as it is to believe. These figures come from organisations monitoring the persecution of Christians, and they mean that Christians do, in fact, suffer most in terms of religious persecution, which is something that we should remember here in Parliament. The situation is particularly tense in a significant proportion of Islamic countries, where Christians are treated as second-class citizens.
Europe can no longer tolerate this situation, and not only because of its Christian roots. Innocent people are dying merely because they are followers of one religion and not another. The European Union does not react resolutely enough to attacks and discrimination against Christians. The persecution of Christians must be raised in bilateral negotiations and relations between the European Union and the countries in which such extreme and terrible events occur. Parliament should also require Mrs Ashton to be more proactive and resolute in her actions.
Mr President, I very much appreciate this debate and fully support the resolution, which I also sponsor. I believe there is a sleeping giant that is awakening because of the gratuitous and vicious abuse of Christians. If this viciousness and abuse applied to Muslims or the Jewish community, I would be equally concerned. Europe is a mosaic: its unity and diversity are our motto.
Yet in Cyprus, the Turkish Government and its representatives think it appropriate to require Christians to apply for permission to pray and turn them out of church when they decide to do this collectively. Has the Turkish representative to the European Union been called in? If not, why not? I would like to pay tribute to those Muslims who supported their Christian neighbours who were under attack. So let us not make this a motion against anybody. It is for Christians and for those who are being attacked.
I do not support and cannot accept abuse of people, individuals or communities because of their religious beliefs. This debate is about Christians; too many expect Christians to accept any old comments. They think it an anachronism. It is time we started to have mutual respect. I respect people in this House who have no religious belief or who have a different religious belief to me. It is time people in this House started to show respect for those who have Christian beliefs; it is in diversity that we have unity.
(EL) Mr President, the number of cases of religious violence has multiplied recently throughout the world, causing concern and indignation. Banning the exercise of religious faith is a blatant infringement of fundamental rights and of international law, which stipulates that the right to faith is inalienable and self-evident.
The ban on the Christian service in Rizokarpaso in occupied Cyprus by the occupying forces and the bombing in the Christian church in Alexandria used by the Coptic community are just two examples of the increased tension and religious hatred which are developing in numerous places not far from Europe.
The European Union must develop a set of tools which will protect the right of every religious faith in practice. The message that the European Union will not tolerate such behaviour must be clear and strong. I should like to call on the High Representative to include an evaluation of the situation of freedom of religious expression in her priorities. Finally, at Council and European Commission level, it would be a good idea to include protection of religious faith in all discussions with third countries.
(PL) Mr President, Christianity has always been an indicator of European identity, and the European Union's values derive from it. The EU cannot, therefore, sit back and watch while Christians are being persecuted, and this includes persecution in other parts of the world. In Arab and Asian countries, Christians are the religious minority most under threat, as is confirmed by the recent attacks on Christians in Egypt and Iraq and previous attacks in India, among the victims of which were small children. We have many instruments at our disposal to prevent and denounce such attacks, and the European Union must resolutely condemn attacks on Christians. One of the most effective ways to do this would be for the conclusion of agreements with the EU, for example, trade agreements with third countries, to be made conditional upon guarantees that the countries involved will respect the rights of Christians, and upon the inclusion of clauses providing for the severance of the agreement if these rights are violated.
(DE) Mr President, Baroness Ashton, in 2009, we encouraged an intercultural dialogue in Europe, between Christians and Muslims, Orthodox Christians and Catholics and between Protestants and Orthodox Christians. In our community, we have attempted to bring about the growth of trust. We are doing this among ourselves. Of course, this means that we have our own views and the courage to express them. Sometimes, this is obviously not the case. I have recently read and heard that the European Commission has published a calendar for young people which includes the public holidays of all other religions except Christianity. All I can say is that things like this will only encourage those people in Egypt and elsewhere to continue committing horrific acts.
We have an obligation to help Christians in those countries that have already been mentioned several times. The majority of them live in countries such as Palestine, Egypt, Iraq and Iran, which are the birthplace of Christianity. We must not allow these people to be driven out of their homes. They are not minorities, they are Egyptians and Palestinians, just like all the other residents of these countries. They want to continue living there, but this is being made difficult for them. We must support Baroness Ashton and we must attempt to ensure that the European Union includes a guarantee of religious freedom in all the treaties which it concludes with third countries and, in particular, with the countries we have referred to. We must make sure that no one is forced to leave their country for religious reasons.
(NL) Mr President, when I look at the situation in Baghdad and Alexandria, I get the feeling that we have gone back in time 500 years. Back then, we in the Netherlands were in the midst of the Hook and Cod Wars, during which Protestants and Catholics fought each other hammer and tongs. Mr President, there is no longer any place for that kind of thing in modern European society. When I look at Baghdad and Alexandria, however, I see that they are merely gross expressions of a life that exists under the surface in many countries.
For that reason, my message to you is that, in the framework of both that cultural dialogue and the freedoms which we have laid down together, the European Union needs to ensure the paramount importance of freedom of religion in every treaty it adopts, in every country it does business with and in every report it drafts, as I, indeed, pointed out in the report on Turkey. That also means - although Mrs Pack has not mentioned that - that these freedoms must be reciprocal and that freedom of religion must also be respected in countries where Islam is not the majority religion.
Mr President, I think that the intolerance and violence that have taken place are unacceptable and that we should engage the warring factions in dialogue. I therefore call on Madam Ashton, together with her diplomatic service, to ensure that we are absolutely consistent in discussing freedom of religion in every communication we have with the authorities of all those countries. You can count on the solidarity of Parliament in that regard.
(EL) Mr President, the persecution and slaughter of Christians in the Middle East is usually the work of fanatical and terrorist organisations. The persecution of Greek Cypriot Christians in occupied Cyprus is the work of the ordinary army of a country with ambitions to accede to the European Union.
I have in my hands a letter from the self-styled 'Ambassador of the Turkish Republic of Northern Cyprus' in Brussels - an entity that exists purely and simply based on the force of the Turkish occupying army - in which he tries to ridicule me, while, at the same time, admitting that the service in Rizokarpaso was interrupted because the Greek Cypriot Christians had not obtained permission.
Lady Ashton, since when has permission been required from anyone in order to exercise religious faith? How long will you tolerate such blatant infringements of the human rights and religious freedoms of European citizens by a country with ambitions to accede to the European Union?
(SK) Mr President, Baroness Ashton, I would like to address you and to make a strong appeal to you in this matter, as it is simply unacceptable to us that Christians in the Middle East continue to face such merciless attacks.
Iraq, Iran, Egypt, Nigeria, Turkey, Pakistan. These countries have been home to them - to Christians - for centuries, and they have no wish to leave. It is appalling for Islamic clerics to promote anti-Christian sentiments in speeches to their believers. In northern Iraq, people are afraid to adorn their homes. In Baghdad, armed individuals burst in, shooting 52 people and wounding 200.
In December, we had the chance to meet the Iraqi bishops who were visiting the European Parliament. They emphasised to us that they need our support and the support of the entire international community so that innocent people are not killed for their religious beliefs. Where have we got to with this?
In this context, I would like to mention Turkey, which is making major efforts for European integration, while, at the same time, prohibiting the establishment of Christian religious societies or congregations. We allow the construction of minarets in Europe, while they do not reciprocate at all.
I would also like to ask where are all the defenders of human rights, and the defenders of animal rights and so on. I sometimes wonder whether it is not necessary to establish a group for protecting Christians around the world.
Mr President, it is very disturbing to see an increase in the incidence of vicious and violent attacks on Christians and their communities. Those responsible are mostly fanatical Islamic extremists. It is pure hate. It needs to be stopped and it must be stopped.
The EU and its institutions, including this House, must increase pressure on governments where these incidents occur, particularly in those countries where the state has weak policies or turns a blind eye to such incidents.
Here, we value and protect each and every life; we severely punish anybody who endangers human life; and the punishment is more severe if attacks on life are against any minority and motivated by hate. We need to insist that other countries provide similar protection of people's lives and severely punish any perpetrators of these heinous crimes, and we need to assist the countries concerned in these respects.
We all know the grave potential if nothing is done and the current growing trend is not stopped. The best efforts of the entire civilised world should therefore focus on reversing this dangerous trend.
(FI) Mr President, Commissioner, I do not in any way want to undervalue the pressure on other religions, but the statistics speak for themselves: 75% of those threatened or killed for religious reasons are Christians, and around 100 million Christians around the world encounter persecution and violence because of their faith.
Recently, the situation has become particularly worrying in the Middle East, as we have heard here. Attacks on church services in Iraq, Egypt and Syria have claimed dozens of lives, including those of children. Elsewhere in the world, too, there are challenges. Dramatic economic growth in Asian countries conceals serious breaches of fundamental and human rights. In China, India and Vietnam, for example, freedom of religion is mainly only recognised on paper. We have to acknowledge that the EU and its Member States are closing their eyes to this, on account of trade relations, for example.
Nevertheless, if it wanted to, the EU could do so much more to improve the situation for Christians and to promote freedom of religion in the world, for example, by insisting on a freedom of religion clause in all agreements concluded with third countries. For that reason, I would like to ask you, Commissioner, whether the intention in future is to insist on such a clause and, furthermore, monitor its implementation.
Europe's fainthearted attitude is partly due to the fact that we ourselves are losing our old values here. We want to isolate religion in a private space. This is reflected, for example, in the crucifix debate that took place in Italy. In the same way, Mrs Pack mentioned here the calendar published by the Commission, from which Christian religious holidays have been omitted entirely. Secularism is not the answer to these problems. The answer lies in a respect for those with views other than our own and for the convictions of others.
Mr President, the plight of Christians in the Middle East, Asia and Africa is no accident. This is not a series of regrettable but uncoordinated attacks. On the contrary, it is classic mass persecution. The Christians are intimidated, evicted or killed with a clear purpose: religious cleansing. This is happening as we here in Europe are bending over backwards to accommodate the endless sensibilities of Muslim believers. The result is a Europe full of mosques and the Middle East purged of Christians.
But this is not about numbers. It is about liberty and identity. Even for those among us who do not believe, Christianity should be more than a forgotten, exotic and diminishing sect. We are free to believe or not, but we are not free to see our freedoms abused.
This approach means that we should make religious freedom a precondition in our relations with sovereign states. This approach should be inscribed into law and become part of the High Representative's mandate.
Mr President, I should like to say to the High Representative that in this situation, condemnations and statements are not enough. Attacks on Christian communities have dramatically intensified, especially in the countries of the Middle East and North Africa. It is difficult to find a state there where Christians can live as a normal minority and, most importantly, freely proclaim their faith.
People who have newly adopted Christianity are exposed to the risk of death. We do not speak about new minorities there. Christians are among ancient traditional inhabitants in these countries. Nowadays, they increasingly are forced to leave their countries, are forced into ghettos, or have become internal refugees like those in Iraq. Therefore, it is a pressing task to formulate the EU strategy on religious freedom and to earmark a set of concrete measures against those states which deliberately fail to protect religious minorities.
I would like also to mention the idea of a colleague, Mr Mayor Oreja, which is to compose a list of victims with whom the EU external services should actively make contact. This is not opposing one religion against another. This is about real equality of opportunity because it should be as easy to build a Christian church in Alexandria or Ankara as it is to build a mosque in Brussels.
(MT) Mr President, the attacks against the Christian community in Egypt and other countries should be condemned, and it is our duty to react. My question is this: if Europe, as the cradle of Christianity, fails to defend Christians and their freedom to practise their religion, then who will?
However, we must also try to prevent Muslim communities from being radicalised and manipulated by extremists. We must also be careful not to label all Muslims as terrorists, because those who favour violence and extremism are in the minority. At the same time, Muslim communities worldwide are duty-bound to condemn extremists who are taking advantage of their religion and should disassociate themselves from these people, so as to prevent them from giving the Muslim religion a bad name.
In addition, we must urge the authorities of these countries with all our might to protect Christian communities from persecution.
Above all, despite the events which are unfolding before our eyes and which instil a sense of anger, we cannot forgo all sense of reason. As Mahatma Gandhi said, 'an eye for an eye and a tooth for a tooth will leave us all blind and toothless'.
(IT) Mr President, ladies and gentlemen, the Members who have already spoken have said practically everything. They have recalled the facts, assessed them and made specific requests.
Therefore, as this is the last speech scheduled, I should like to add something that has not yet been said, and what comes to mind are the thoughts of a very great European, John Paul II, a man who very effectively helped to bring down the Berlin Wall. In his spiritual testament, he mentions the four values that underpin our future civilisation, that is to say, the civilisation of love: they are life, peace, bread and religious freedom.
Then I think of everything that has been written by Giorgio La Pira, the former Mayor of Florence, who promoted large conferences on Christian civilisation at the height of the cold war. In his book Premesse della politica ('Premises of politics'), he wrote that every political idea has a particular concept of man underlying it. For Christian Europe, he writes, man is essentially a praying being, that is to say, a being able to enter a dialogue, to conceive of the infinite and to talk to God.
Taking away a man's ability to take part in private and public dialogue is not only a negation of religion, but also a negation of man himself. I leave these thoughts with the House and with you, High Representative, as a contribution towards a concrete and effective commitment by our European Union, which is rooted in its Christian identity and never fails to proclaim its purpose of defending and promoting human dignity and human rights.
Colleagues, we now come to the catch-the-eye procedure. I have a small problem because I have more than 25 requests and we have only five minutes for that, so obviously not everybody will get the floor. I will do my best and I will try to divide the time evenly and justly, but unfortunately, not everybody will get the floor.
(IT) Mr President, ladies and gentlemen, I shall confine myself to asking the High Representative, Baroness Ashton, to place a specific request on the agenda of our relations with Egypt: we call on the Egyptian authorities to remove information on religion from official documents, identity cards, passports and all documents needed to obtain work.
Christians are discriminated against in Egypt since the word 'Christian' is included on their documents. Islamic terrorism has now become legitimate in a situation in which there is institutionalised discrimination against Christians.
This is a specific request which, if implemented, would free Christians from one form of institutionalised discrimination.
Mr President, Article 3 of the European Convention on Human Rights prohibits 'inhuman or degrading treatment' and Article 9 protects the right 'to manifest one's religion or beliefs' in worship. This has been reiterated by the European Court of Human Rights in its judgment in the fourth Cyprus v. Turkey inter-state case since 2001.
I would say to Lady Ashton: unfortunately, for the last 36 years, Turkey, a candidate country for accession to the European Union, has been destroying religious monuments in Cyprus and turning Christian churches into mosques and stables, and it recently put an end to Christmas and Epiphany masses in Christian churches in occupied Rizokarpaso and Yialousa.
Turkey must be condemned for its crimes within EU territory. The EU must not remain passive. Christians in Cyprus are in danger.
(DE) Mr President, Baroness Ashton, today we are discussing a motion for a resolution on the situation of Christians throughout the world in relation to freedom of religion. The European Parliament supports fundamental freedoms and human rights all over the world. The Group of the Alliance of Liberals and Democrats for Europe is one of the driving forces behind this support and this distinguishes us from the conservatives who are focusing specifically on the situation of Christians.
In general terms, this is not just about the position of Christians. From a liberal perspective, this concerns freedom of religion as a whole. By this I mean all the religions throughout our entire world. It is about protection for religious minorities and the obligation of every state to protect to the best of its ability the members of those religious minorities which are under threat.
We also have problems in Europe. I come from Berlin, and there alone, we have had six arson attacks against mosques within the space of six months, fortunately not resulting in any deaths, following the uproar sparked by a social-democratic former central banker. However, the German state is attempting to provide the best possible protection for religious buildings. In the same way, Egypt is also increasing the measures it is taking following the second major terrorist attack against Christians.
Of course, we cannot have a policeman standing in front of every church, mosque or synagogue. I very much regret the fact that in many countries, including my own, Jewish buildings have come to look like high-security institutions. For this reason, it is important that we as politicians take responsibility for the attitude to religious minorities in our countries and that we promote an open, friendly approach to all religions.
Mr President, when I was first elected to this House eleven years ago, it was regarded as somewhat eccentric, verging on embarrassing - particularly even within the EPP I have to say - that I frequently raised the issue of Christian persecution in the Islamic and Communist worlds, which I regret has only got worse since then.
So I am delighted today that even some of the more aggressive and anti-clerical forces in this House have woken up to the existential threat to ancient Christian faith communities such as the Iraqi Assyrians, of which I am a patron in the UK, and the Egyptian Copts. Last Saturday, I stood outside 10 Downing Street in London with my Coptic constituents demanding that the UK Government do more to pressurise Egypt and its government to protect its own citizens. Today, I call upon you, Baroness Ashton, as the High Representative of the European Union, to do likewise.
(EL) Mr President, a while back, I wrote an article entitled: 'Plural monologue'. Plural means that several of us are speaking and monologue means that one person is speaking. This is precisely the problem of our communities today. Everyone is talking - and mostly about ideas - but we only listen to what we ourselves are saying. This includes the problem of the outbreak of Islamic fundamentalism which has occurred in recent days and which occurred in Egypt in the savage attacks around the New Year.
I should like to point out that, within a century, from the beginning of the 20th century until now, the number of Christians in the East is estimated to have fallen from 22% of the population to less than 10%. We need to pay attention to this outbreak of Islamism, because we have old leaders in both Egypt and Libya and in other countries and we do not know what may happen when they fall and which direction these countries may take.
This being so, I call on you, Lady Ashton, to take initiatives by exerting your influence to mitigate the situation of religious fanaticism, be it Christian or Muslim.
(DE) Mr President, the Coptic bishop Anba Damian recently called for the establishment of a Christian alliance especially for Christians in Egypt, following the inflammatory campaigns in mosques and also the horrific massacre at the Christmas mass. The charity Open Doors lists 50 states in its worldwide persecution index where Christians are subject to severe persecution.
I do not quite understand why we are showing our concern today. We should not be surprised, because the problems start at the top. If we in the EU and in the Commission distribute a calendar as the perfect example of self-denial to 21 000 European schools for 3 million school children, which does not list any of the Christian holidays, but does show Islamic, Sikh, Hindu and Chinese festivals, then this is no longer a question of self-denial, but of self-hatred. Baroness Ashton, we need courage and we need to maintain our standards. We must not be tolerant of intolerance.
(SK) Mr President, the European Union cannot remain silent, cannot respond only after the event, when Christians are dying and are expelled from their homes. The European Union fails to provide sufficient defence for Christians because the Union is terrorised by political correctness, which suppresses freedom of religion. The ideology of laicism ties our hands and suppresses freedom of religion.
The Union finds it hard to protect and defend Christians worldwide because it does not respect Christian philosophy itself. Some Members also disagreed with religious leaders making speeches in our Parliament. This Parliament refused to condemn the abduction of the Archbishop of Mosul, who was later murdered. A political group from this Parliament made sure that the Pope was accused of violating human rights. The Commission forgot to mention Christian festivals, not to mention the crucifixes in Italy.
I look forward to the establishment in Vienna of the European Observatory on Intolerance and Discrimination against Christians, and I think it will have a lot of work to do.
(HU) Mr President, as a member of a minority in Romania, I know what religious persecution meant in the days of Ceauşescu's dictatorship. I was pleased to hear Prime Minister Viktor Orbán today mention the fight against the persecution of Christians among our priorities. I believe that High Representative Ashton should contribute to this in cooperation with the Hungarian Presidency, and ask her to do so. When we visited Istanbul recently, we could see and hear that millions of Armenian and Greek Christians were killed there during the 20th century. It saddens me that the persecution of Christians continues in our world to this day. Together with Mrs Hautala, I propose that this current issue also be put on the agenda of the 'Droit' Committee as a separate item. On the other hand, I ask Baroness Ashton to subject the protection of Christians to serious debate at the 31 January meeting of foreign ministers and to make it a foreign policy priority.
I give the floor to Catherine Ashton to sum up the debate and answer many of those questions.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I wanted, if I might, to pick up two or three of the many strands of ideas which have been given to me - first of all, to thank honourable Members and to recognise the strength of feeling and expression of support for some of the work that we are seeking to do in this area.
As I have already indicated, part of the reason I was very pleased to be able to participate in this debate is that this has been raised once before with the Foreign Affairs Council - but we will come back to it at the end of January - and the concerns that honourable Members have made have resonated and echoed with the concerns which have been raised with me from a variety of different sources, not least from some of the Member States and some of the ministers who have been most concerned about these issues.
I want to make it clear that I did, in fact, talk about Christianity. I began by expressing the reasons I had for specifically going to Bethlehem, and that was to recognise that although I was in the Middle East, I was also in the heart, in a sense, of many religions - specifically on the eve of the Orthodox Christmas. That was a very powerful statement in itself and it was a very personal and deliberate act to do that. I know that, unfortunately, Mr Mauro is no longer in his place to hear my reply, but I hope that he is told that I did in my words indeed mention that.
I want to just pick up two or three things. A number of honourable Members have raised the question of how we use the tools that are available to us to ensure that these issues can be addressed. I want to remind honourable Members that almost all of the trade and cooperation agreements which we have concluded since 1995 have included a human rights clause, and that exists in agreements with, I believe now, 134 countries.
The principal purpose is to demonstrate the shared commitment to human rights which we have, but it also constitutes the legal basis for sanctions in the event of grave human rights violations. Honourable Members will remember that in my previous capacity, it was I who raised the issue of 'GSP plus' and Sri Lanka. You will know that we have taken steps to suspend them from that scheme, specifically on the grounds of issues of human rights. It is very important, as honourable Members have said, that we continue to look at the way in which we conclude agreements and the tools at our disposal to do that and to make sure that those levers are pulled if necessary.
One of the things that I think will be very interesting as the Commission begins to look at the future of the GSP regulation is to see whether aspects of that regulation that concern the ratification and implementation of human rights and conventions could be improved.
I also wanted to put the other side of that, which is, of course, the instruments that we use to promote and support democracy in human rights. We are, as honourable Members know, supporting projects worldwide in the fight against racism, xenophobia or discrimination on any ground. We have funded anti-discrimination NGOs in some 60 countries. Therefore, we strike a balance between using the tools at our disposal to ensure that we are able to demonstrate when we feel very strongly that this has been violated, and using those tools - combined with the willingness that we have and the availability that we have - to support those NGOs, in particular, those that are active in the field of anti-discrimination.
I wanted also to just touch on one other area, and that is the role of the delegations across the world and the role of monitoring what is happening. A number of honourable Members indeed raised this as a particular point. I have already said that I think it is really important that we monitor the issues across the world.
I was particularly struck by one issue that honourable Members talked about in a number of contributions and what, in a sense, has become very much more recognised in recent weeks and months but which nonetheless has been a concern to many honourable Members for a very long time: the concern about the way in which religious people, of all kinds of religion, are treated or discriminated against on a regular basis across the world and our need to be mindful and watchful of those issues, not when they become violent - when they become violent, in a sense, we are, of course, bound to act - but before they become violent, too, when this is a regular source of discrimination.
I think it is important that we see our delegations across the world as a source of being able to see and recognise the kind of discrimination that honourable Members feel 'bubbles below the surface', if I can use that expression, and notify us when they see it.
I also think it is important, as I have indicated that we put forward at the last Foreign Affairs Council, that in our human rights work and in the report that we produced, we are also addressing the situation of religious minorities across the world. Christianity has played a very important part in our discussions today but many honourable Members have pointed out that this also needs to apply in ensuring that we have respect and tolerance for other faiths in everything that we do.
I think it will be important to try and get a sense of what is really happening both through our monitoring in our reports and also through our delegations across the world. That I think will give us a greater sense of knowing how then to use the instruments that are available to us, particularly from the Commission side; but also a sense of the political will, not just from me, but - as you have rightly pointed out - as parliamentarians you have a strong voice and a strong role in this, together with the Member States and the ministers involved in the Member States.
As I began, I said that I am committed to trying to make sure that we use what we have better, that we monitor carefully what is happening and that we use the political and economic instruments at our disposal to keep this at the heart of our agenda for the future, and I am very grateful for all the contributions. To those whose comments and questions I have not answered: it is not lack of will, I will consider them very carefully, and all of this will feed into the debate that we will have at the Foreign Affairs Council at the end of January.
I have received seven motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 20 January 2011, at 12:00.
Written statements (Rule 149)
Innocent people have become victims of a reckless criminal act which has nothing to do with any religion or moral principle. We citizens of the European Union support and promote religious freedom and have a duty to emphasise that this must be respected, protected and promoted as one of the basic human rights. Indeed, the aim of terrorism, in this whole context, is to cause uproar and conflicts through attacks which the perpetrators try to justify by referring to an underlying religious motive. I would like to stress that terrorism does not have any type of religion. This is precisely the reason why any kind of fundamentalist thinking must be left at the door of mosques, churches and synagogues. The world's religions do not encourage violent attacks. Indeed, the people who participate in such attacks should not believe that they are fighting for something. Quite the opposite. I believe that they are fighting against morality, fellow human beings and humanity itself.
in writing. - The persecution of Christians in Islamic countries, and some non-Islamic countries such as communist China, is a growing and despicable trend. One of the most recent outbursts of anti-Christian violence was in Alexandria at New Year when 25 people were killed and 80 injured in the bombing of a church. The background to this attack has been highlighted to me by the Coptic community in London and elsewhere in the UK. They estimate that there were more than 100 attacks on Christians in Egypt last year, in which many were killed.
Those responsible are motivated by fundamentalist and extremist Islamist ideology. I and the UK Independence Party, which I represent, do not want an EU foreign policy or an EU foreign minister - currently in the form of Baroness Ashton. However, since the Baroness is in this position, she should take account of the fact that the EU signs deals worth billions of euro with countries that are among the worst persecutors of Christians. The EU should use its economic muscle to insist it will not give preferential deals or favourable treatment to those countries that tolerate the persecution of Christians. This is the very least it should be expected to do.
Statistics on religious freedom show that the majority of acts of religious violence have been against Christians in recent years. In 2010, the number of attacks on Christian communities rose worryingly. Unfortunately, many lost lives need to be mourned, resulting from the bloody attacks on the Christian communities in Nigeria and Pakistan, the terrorist attacks against Coptic Christians in Alexandria and the Philippines, the jihadi terrorist attacks against Assyrian Christian families, and the coordinated bomb attacks on Christian homes in Baghdad. Moreover, I repudiate the deplorable persecution of Christians by the government of the Islamic Republic of Iran, as well as the reprehensible repression of the activities of the Catholic Church and other religious communities in Vietnam. The European Union must renew the commitment it has always shown to the pursuit of religious freedom, freedom of conscience and freedom of thought, which are fundamental principles of the acquis communautaire. Governments have a duty to guarantee these freedoms. Therefore, and given the increase in anti-Christian violence worldwide, I would argue that the Council, the Commission and the High Representative of the Union for Foreign Affairs and Security Policy should take rapid, robust and energetic action to guarantee the defence of religious freedom in the world.
All is most definitely not well when it comes to respect for the rights of Christians to follow their own religion. Last year alone, the European Parliament had to respond to violations of Christians' human rights exceptionally often. I have been the co-author of three resolutions on related subjects - one on Iraq, in particular, the death penalty (including the case of Tariq Aziz) and attacks against Christian communities, adopted on 24 November 2010, one on recent attacks on Christian communities, adopted on 20 January 2010, and one on religious freedom in Pakistan, adopted on 19 May 2010.
This year's events in Alexandria are a reminder of the fact that the European Parliament called on the Egyptian Government a year ago to guarantee the Coptic Christians and the members of other religious communities and minorities the ability to exercise all human rights and fundamental freedoms - including the right to choose and change religion freely - and to prevent any discrimination against such groups. Meanwhile, tomorrow, we will hold another debate on the freedom of Christians in Pakistan. The statistical method is not ideal, but sometimes it allows us to make a better assessment of the scale of a problem. Deutsche Welle journalists have done some interesting calculations regarding violations of Christians' rights; they have calculated that, on average, a Christian martyr dies every three minutes somewhere in the world as a result of his or her beliefs. It is truly shocking that such a thing is happening literally before our eyes.
As Europeans, we try to ensure that everyone in Europe can freely practise the religion which allows them to follow their heart and conscience. We also adopt legal regulations which protect citizens from discrimination on the grounds of religious faith. We teach tolerance and equal rights in schools, and we allow immigrants to make free use of their religious symbols. It so happens that we are doing this at the expense of Europe's majority religion. Our tradition and civilisation draws most extensively of all on its Christian roots, and there are more Christians among us than adherents of any other religion. I say this also as a representative of a political group which includes the phrase 'Christian Democrats' in its title. We have no influence over how Christians are treated in many countries of the world. However, we can and should ensure freedom of religion for all Europeans.
We are confronted, regrettably, with a global attack on Christianity. The data speak for themselves: last year, 75% of violent attacks motivated by religion were carried out against Christians.
The problem becomes a political one, however, when religious differences are used as a means to prevent growth and development. The hatred fostered by these terrorist attacks is designed precisely to destabilise the social and political system in the countries where the violence occurs. Given the European Union's role of promoting respect for human rights and for civil and democratic freedoms and, above all, given its Christian origins and roots, it has a duty in all this to react firmly by condemning all forms of extremism and promoting dialogue, religious freedom, mutual respect among communities, and tolerance.
I hope, however, that the EU will go further than that and include the clause on upholding freedom of religion in all economic agreements it signs with other countries, and that penalties will be imposed on countries that violate this clause.
We should not be shy or reticent about the European Union's duty to uphold the freedom to profess one's religion.
In view of the undeniable exacerbation of violence against Christians in various parts of the world, the EU urgently needs to take a clear stance against any violation of the right to the freedom to profess one's religious faith. The subject of religious freedom must be integrated in European policies, not least by including a binding clause on respect for religious freedom in our agreements with other countries. These principles are Europe's banner, and we cannot make exceptions to them under any circumstances.
Christians are currently persecuted in over 70 countries around the world. This means that the fundamental human right to religious freedom is violated in every third country. The European Union has started to realise that persecution on religious grounds is a serious violation of human dignity and freedom. The debate on religious freedoms and the situation of Christians, which has been going on in Parliament for several months now, is also significant in formal terms, since the Treaty of Lisbon strengthened the position of churches in European debate, and they now have the right to be official partners in dialogue with the European Commission. The European Parliament, which acts as a guardian of human rights, should find ways to defend freedom of religion around the world as quickly as possible.
Bearing in mind the recent violence against Christian minorities in certain Middle Eastern, African and Asian countries, I believe that it would be a good idea to raise this issue at the forthcoming EU Foreign Affairs Council and, together with the EU High Representative for Foreign Affairs and Security Policy, to draft specific instruments to protect the Christian community. The European Parliament should call on countries where persecution takes place to take effective steps to protect religious minorities, despite the difficulties involved in doing so. We should therefore also start to take the matter of religious freedom seriously when the EU signs agreements on cooperation with third countries.